I do not believe that the condition upon which the milk routes, customers and milk business should revert and be returnable to the several dairymen who subscribed *Page 402 
to the agreement of March 26, 1941, as parties of the second part, i.e., "if the party of the first part, or the Center, shall cease to operate, conduct and/or carry on the business for which the Center has been, is now established," is susceptible of the construction that there was thereby reserved to the Center the right to terminate said contract at will and this whether the condition was supported by a consideration or not. Nor do I believe that the bare finding of the magistrate that Miyasaki, doing business as Miyasaki Dairy, one of the parties of the second part (plaintiff-appellant herein), "by selling his dairy cattle, going out of the dairy business formerly conducted by him, and thereafter failing to make further deliveries of milk to the defendant, committed no breach of such agreement or contract as would subject the Plaintiff to liability for damages to the Defendant," is justified upon any of the grounds urged in this court by appellee.
Under the circumstances the judgment subject to the appeal must be reversed. *Page 403